DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: a metal plating on the surface of the PCB, the metal plating configured to conduct a portion of EM energy from a first component on the surface of the PCB to a second component; and an exposed portion of the surface of the PCB, the exposed portion representing an area of the surface of the PCB without the metal plating, a width of the exposed portion is effective to delay a phase of a first part of the portion of the EM energy that traverses the exposed portion relative to a phase of a second part of the portion of the EM energy that does not traverse the exposed portion.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the width of the exposed portion is effective to delay the phase of the first part of the portion of the EM energy by approximately 180 degrees relative to the phase of the second part of the portion of the EM energy.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein a height of the exposed portion is effective to cause an amount of energy of the first part of the portion of the EM energy to be approximately equal to an amount of energy of the second part of the portion of the EM energy.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the portion of the EM energy represents a coupling noise at the second component, and the width and the height of the exposed portion are further effective to approximately eliminate the coupling noise.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the exposed portion has an approximately rectangular shape.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the first component is positioned adjacently to a first side of the approximately rectangular shape and the second component is positioned adjacently to a second side of the approximately rectangular shape opposite the first side.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein a first side of the exposed portion adjacent the first component and a second side of the exposed portion opposite the first side include an irregular surface.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the exposed portion comprises multiple exposed portions positioned between the first component and the second component.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the first component and the second component comprise a first antenna array and a second antenna array, respectively.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the first antenna array comprises a transmit antenna and the second antenna array comprises a receive antenna.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the first antenna array and the second antenna array comprise two transmit antennas or two receive antennas.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the first antenna array and the second antenna array comprise at least one of aperture antennas, microstrip antennas, and dipole antennas.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: the PCB further comprising an interface to an automotive system of an automobile, wherein the PCB is configured to output, via the interface, a signal based on the EM energy received by the second antenna.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the area of the surface of the PCB represents a portion of the metal plating etched from the surface of the PCB.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the PCB is configured to be integrated into a radar system that is mounted to an automobile.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: the PCB further comprising: an energy processing unit configured to process EM energy, including the portion of the EM energy, received by the second component, wherein the first part of the portion of the EM energy and the second part of the portion of the EM energy approximately cancel one another.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the energy processing unit is further configured to control, based on the processed EM energy, an autonomous or semi-autonomous driving system of an automobile.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: a printed circuit board (PCB) that comprises: a metal plating on the surface of the PCB, the metal plating configured to conduct a portion of EM energy from a first antenna on the surface of the PCB to a second antenna configured to receive the portion of the EM energy conducted by the metal plating; and an exposed portion of the surface of the PCB, the exposed portion representing an area of the surface of the PCB without the metal plating, a width of the exposed portion is effective to delay a phase of a first part of the portion of the EM energy that traverses the exposed portion relative to a phase of a second part of the portion of the EM energy that does not traverse the exposed portion.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the width of the exposed portion is effective to delay the phase of the first part of the portion of the EM energy by approximately 180 degrees relative to the phase of the second part of the portion of the EM energy.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,196,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 11,196,153 discloses similar limitations and functions as claimed in the claim of the instant application, such as: wherein the system comprises a radar system configured to be mounted to an automobile.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845